Citation Nr: 1119996	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical strain. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  

In March 2010, the Board remanded the Veteran's claim for a new VA examination.  As described in further detail below, the record reveals that the Veteran was afforded an appropriate VA examination in October 2010.  As such, the Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).

A hearing was held on September 4, 2009 in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

As will be discussed in greater detail below, the Board has found that the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an initial increased disability rating for cervical strain.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's cervical strain is not productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for cervical strain.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The September 2009 hearing transcript shows that the Veteran indicated that he received medical treatment at another medical facility for his service-connected disability.  The Veteran's representative stated that they would submit VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, so that VA could request such records.  The record was held open to allow the Veteran the opportunity to submit the forms or obtain these records.  However, the record does not reflect that any records have been submitted or that the Veteran has requested VA to attempt to obtain these records on his behalf.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Accordingly, the Board finds that a remand to secure any additional records is not required.  

In addition, the Veteran was afforded VA examinations in February 2006, July 2007, October 2009, and October 2010 in connection with his claim for an increased disability rating.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on reviews of the claims file and all pertinent evidence of record as well as on physical examinations, and fully addressed the rating criteria that are relevant to rating the disability in this case.  As directed by the March 2010 remand, the Veteran was afforded a VA examination in October 2010.  Again, the Board notes that the examination was adequate as it was predicated on a review of the claims file, as well as a physical examination, and fully addressed the rating criteria that are relevant to rating the Veteran's disability.  Therefore, the Board finds that the March 2010 remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999 (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran filed his claim for service connection for a neck disability in June 2005.  The March 2006 rating decision granted service connection for cervical strain and assigned a disability rating of 10 percent based on the Veteran's limited or painful motion of his joint because the Veteran did not meet the rating criteria for a 10 percent disability rating based on the range of motion findings.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

Further, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).  See also 38 C.F.R. § 4.71a, Plate V (2010).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

The Board acknowledges that it is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, the medical evidence of record differentiates between the Veteran's service-connected cervical strain and his nonservice-connected cervical degenerative disc disease.  The medical evidence clearly shows that the Veteran has been diagnosed with cervical degenerative disc disease which would typically require application of Diagnostic Code 5243 - which pertains to intervertebral disc syndrome and incapacitating episodes.  However, in this case, two VA examiners opined that the Veteran's cervical degenerative disc disease was related to a post-service 2005 motor vehicle accident and that the Veteran was only service-connected for cervical strain.  During the July 2007 VA examination, the Veteran reported that the first time his neck bothered him was in 1997 without specific history of trauma.  He stated that he was involved in a motor vehicle accident in December 2005 with a severe neck injury with a herniated disc at C7 and loss of sensation in the right lateral neck and the right distal arm.  The examiner listed diagnoses of cervical strain, occurred during military service and degenerative disc disease status post motor vehicle accident in December 2005.  In the October 2009 VA examination report, the examiner noted that the Veteran had an MRI of the cervical spine done on September 2009 which reported degenerative disc disease at C5-C6, C6-C7 which had progressed since November 2006.  In summary, the Veteran is service-connected for just cervical strain.  He later developed degenerative disc disease of the cervical spine after a motor vehicle accident in December 2005 and an MRI done on November 2006 confirmed the degenerative disc disease.  Therefore, as a result of the competent and persuasive medical evidence of record, the Board will only apply the rating criteria pertinent to the Veteran's service-connected cervical strain and will not apply Diagnostic Code 5243 with respect to intervertebral disc syndrome as the medical evidence shows that the Veteran's cervical degenerative disc disease is not service-connected and is separate from the Veteran's service-connected cervical strain.  See Mittleider, supra.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial increased disability rating in excess of 10 percent for the Veteran's cervical strain is not warranted.     

In a December 2005 VA treatment record, the Veteran stated that he was in a vehicle accident in December 2005 and had neck pain since the accident.  On examination, the neck had mild posterior tenderness and moderate limitation of range of motion due to pain.  The x-ray of the cervical spine was negative.  

The November 2006 MRI report shows mild disc bulges at C5-C6 and C6-C7.  There was mild right C5-C6 right foraminal narrowing and mild left C6-C7 foraminal narrowing.  

The Veteran was first afforded a VA examination in February 2006.  The Veteran stated that the pain in his neck began after a naval accident in July 1990.  His neck pain consisted of pain and popping whenever he turned to the left.  It had gotten worse over the years.  He stated that he had been evaluated and treated for this over the years by his family doctor, but the examiner could not find documentation of this.  He reported that he experienced mostly muscle pain and popping and had trouble turning his head and driving.  There were no reports of locking or muscle spasm.  The Veteran could not walk and used a wheelchair.  On examination, the Veteran exhibited forward flexion from 0 to 45 degrees with pain at end, extension from 0 to 45 degrees with no pain, left lateral flexion from 0 to 45 degrees with pain at 40 degrees, right lateral flexion from 0 to 45 degrees with pain at 35 degrees, left lateral rotation from 0 to 80 degrees with pain at end, and right lateral rotation from 0 to 80 degrees with pain at end.  The examiner noted that upon repetition of range of motion, there were no limitations or change in range of motion.  There was no cervical spine tenderness and no spasm or guarding.  The MRI of the cervical spine was completed due to the Veteran's history of a recent whiplash injury, having ongoing neck pain.  The cervical spine with 5 views showed no bone or joint abnormality.  The examiner noted that the Veteran had chronic intermittent cervical musculoskeletal strain.  

The Veteran was afforded a VA examination in July 2007.  The examiner reviewed the claims file and acknowledged that there was a notation on the Veteran's discharge physical from September 1992 that he had a neck strain and was "popping his neck" to relieve his discomfort, although on his medical records, there was no evidence of a physical examination for a neck injury at that time.  His physical examination on discharge was sparse and incomplete.  However, review of the claims file reveals no further treatment for the Veteran's neck injury until 2005.  The Veteran stated that the first time his neck bothered him was in 1997 without specific history of trauma.  He stated that he was involved in a motor vehicle accident on December 2005 with a severe neck injury with herniated disc at C7 and loss of sensation in the right lateral neck and the right distal arm.  The location of the neck pain was at the base of his neck on the right side.  The duration of his neck pain was daily.  The Veteran described his neck pain as painful on range of motion becoming a sharp pain on the right side with left lateral flexion and left lateral rotating.  He had crepitus with range of motion to the right lateral flexion or right lateral rotation.  The Veteran stated that the intensity of his neck pain was 7/10.  The Veteran used a cane with ambulation with a history of a recent stab injury in the right lower abdomen.  The Veteran stated that since his car accident in 2005, he had been bedridden with his mother caring for him.  The Veteran exhibited forward flexion from 0 to 45 degrees, extension from 0 to 45 degrees with mild discomfort, left lateral flexion from 0 to 40 degrees with moderate contralateral discomfort, right lateral flexion from 0 to 40 degrees with inferolateral discomfort, and left lateral rotation from 0 to 70/80 degrees with ipsilateral discomfort.  The spine was painful on motion on the extremes of range of motion.  There were no additional limitations with three repetitions of movement during the physical examination as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had objective evidence of painful motion, without spasm or weakness.  He has trigger-point tenderness in the paravertebral muscles of the lower trapezius on the right and the rhomboid muscles on the right.  On examination, there were no postural abnormalities, no ankylosis, no abnormality of the cervical spine, and there was no difficulty walking because of limited line of vision, restricted opening of the mouth, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea, dysphagia, or atlantoaxial of cervical subluxation or dislocation.  The examiner noted that the Veteran had an MRI of the cervical spine done on September 2009 which reported degenerative disc disease at C5-C6, C6-C7 which had progressed since November 2006.  In summary, the Veteran was service-connected for just cervical strain.  He later developed degenerative disc disease of the cervical spine after a motor vehicle accident in December 2005 and an MRI done on November 2006 confirmed the degenerative disc disease.

The Veteran underwent a VA examination in October 2009 to evaluate the Veteran's claimed neurological conditions.  The Veteran reported neck pain coming down the outer aspect of the right upper extremity.  He reported tingling and numbness sensation over the outer aspect of the right upper extremity.  With respect to his lumbar spine, he complained of pain that came down the lateral aspect of the right thigh and front part of the right leg and right foot.  He denied pain coming down from the neck to the left upper extremity and pain coming down from the back to the left lower extremity.  It was noted that the Veteran was currently unemployed.  After the neurological examination of the Veteran, the examiner provided a diagnosis of degenerative disc disease of C5 and C6 areas with C5-C6 radiculopathy.  The examiner opined that the Veteran's cervical radiculopathy involving right upper extremity was less likely than not related to his service-connected cervical spine strain.  The C5-C6 radiculopathy was more likely than not related to his degenerative disc disease of the cervical spine which he developed in 2006 after his motor vehicle accident in December 2005.  It was noted that the Veteran is service-connected only for cervical spine strain and that he had no service-connected degenerative disc disease or severe joint disease and radiculopathy in service.  He later developed degenerative disc disease which was causing his current radiculopathy pain of the right upper extremity.  

The Veteran was afforded a VA examination in October 2010.  The examiner reviewed the claims file and noted that the Veteran reported that he initially injured his cervical spine in July 1990.  There was no mention of the Veteran's December 2005 motor vehicle accident.  The Veteran reported experiencing severe flare-ups weekly with duration of 1 to 2 days.  The extent of limitation of motion or other functional impairment during flare-ups included trouble holding up his head for long periods of time.  The Veteran exhibited flexion from 0 to 45 degrees, extension from 0 to 45 degrees, left lateral flexion from 0 to 45 degrees, left lateral rotation from 0 to 80 degrees, right lateral flexion from 0 to 30 degrees, and right lateral rotation from 0 to 50 degrees.  There were no additional limitations after three repetitions of motion.  The Veteran reported that he experienced numbness, persthesia, leg or foot weakness, falls, and unsteadiness.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and no spine pain.  The examiner noted that the Veteran experienced incapacitating episodes of spine disease with duration of 120 days.  The physical examination of the spine shows normal posture and normal head position.  The Veteran's gait was normal.  There was no gibbus, kyphosis, reverse lordosis, list, scoliosis, or ankylosis.  There was no spasm, no atrophy, no guarding, no pain with motion, no tenderness, and it was noted that the Veteran had degenerative disc disease of the spine.  

In reviewing the overall medical evidence of record, the Board finds that the Veteran's service-connected cervical strain does not warrant an initial disability rating in excess of 10 percent.  To warrant the assignment of a 20 percent disability rating, the evidence must show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this case, the February 2006, July 2007, and October 2010 VA examination reports show that the Veteran's flexion has been no less than 40 degrees and the combined range of motion has been greater than 170 degrees.  In fact, the Veteran demonstrated normal flexion during the February 2006 and October 2010 VA examinations.  Moreover, there is no evidence of muscle spasm or guarding severe enough to cause an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, there is no evidence of any ankylosis that would warrant a higher disability rating under the schedular criteria.  Therefore, the Veteran's cervical strain does not warrant an initial disability rating in excess of 10 percent.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial increased disability rating for the Veteran's service-connected cervical strain is not warranted on the basis of functional loss in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  Nonetheless, the effect of the pain in the Veteran's cervical spine is contemplated in the currently assigned 10 percent disability rating under the schedular criteria.  The Board recognizes that the Veteran has also reported experiencing weakness, incoordination, and fatigability as a result of his service-connected cervical strain.  However, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased disability rating.  In fact, the February 2006, July 2007, and October 2010 VA examiners commented that there was no excess fatigability, incoordination, or weakened movement upon repetition of movement.  In addition, the February 2006, June 2007, and October 2010 VA examination reports show that the Veteran had normal forward flexion of the cervical spine, which would not even warrant the assignment of a 10 percent disability rating under the pertinent rating criteria.  Therefore, the Board finds that the Veteran's complaints of functional loss and pain have been adequately contemplated by the assignment of the 10 percent disability rating.  Thus, the Board finds that the preponderance of the evidence is against an initial increased disability rating under Deluca.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability related to his service-connected cervical strain.  The October 2010 VA examination report included a full neurological examination, but did not provide any diagnoses related to any currently existing neurological disability.  In addition, the October 2009 VA examiner performed a neurological examination of all extremities and only noted a diagnosis of cervical radiculopathy of the right upper extremity.  The examiner opined that the cervical radiculopathy of the right upper extremity was less likely than not related to the Veteran's service-connected cervical spine strain.  The C5-C6 radiculopathy was more likely than not related to his degenerative disc disease of the cervical spine which he developed in 2006 after his motor vehicle accident in December 2005.  Therefore, the Veteran's cervical radiculopathy of the right upper extremity does not warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders as it is not related to his service-connected cervical strain.  See Bierman, 6 Vet. App. at 129-132.

The Board has considered the Veteran's belief that his symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992).   Moreover, the Board finds that the VA examination reports are more persuasive with respect to the Veteran's symptomatology as the examiners considered the Veteran's statements, performed physical examinations of the Veteran and provided the clinical findings required to rate the Veteran's disability.  

In view of the foregoing, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent for cervical strain for the entire appeal period.  See Fenderson, supra.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of pain, as well as the limited range of motion, are adequately contemplated by the rating schedule to describe the symptomatology associated with his cervical strain.  Notably, the 10 percent that the Veteran is currently assigned contemplates these objective and subjective findings.  In fact, there are higher ratings available, but the Veteran simply does not meet the criteria for the assignment of a higher disability rating.  Although the Veteran does suffer from incapacitating episodes, these have been related to his nonservice-connected cervical degenerative disc disease.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected cervical strain presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for cervical strain is denied.  


REMAND

Reason for Remand:  To adjudicate the issue of entitlement to a TDIU.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board observes that if the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  As stated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the medical evidence, consisting of the October 2010 examination report, intimates that the Veteran is currently unemployed and retired due to his cervical and lumbar spine disabilities.  Although the Veteran is not service-connected for a lumbar spine disability, he is service-connected for cervical strain as shown by the instant decision.  Thus, the Board finds that a claim of entitlement to a TDIU is reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for development and adjudication prior to the rendering of a decision by the Board on this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and 4.16(b), based on impairment attributable to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO should send the Veteran an appropriate notification letter and an application for TDIU.  The RO may also decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim of entitlement to a TDIU, considering all the evidence of record.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


